DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/20/2021 has been entered.

Claims 1-20 are presented for examination. Claims 1-20 have been amended. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meaning of “a second application package of the application” at lines 9-10 is not clear. It is not clear this limitation implies that the application is currently including/containing or using/loading the second application package at the time of claimed “second time subsequent to the first time” or the application will include/contain or use/load the second application package after the claimed “second time subsequent to the first time” (at the time the claim actually performs the action of loading the claimed second application package). To be more specific, whether this “a second application package of the application” (emphasis added) indicates current/present relationship between the second application package and the application when the claim uses “a second application package of the application” OR it can indicate the relationship between the second application package and the application at any time including future/later time after the claim uses “a second application package of the application”. Such as, if a package is currently separated from the application or not being a package of the application currently but the same package can be used/loaded by the application later, then whether such package can be considered as a package of the application when the package is separated from the application? If the limitation having issue is used to indicate the current/present relationship, i.e., this claimed second application package is currently or already included/contained or used/loaded by the application, then it is not clear the meanings and purpose of claimed “receive a request to add”, “determine whether … is permitted to be added to …” and “load the second application package” since such second application package is currently or already loaded/included by or added to the application. 
In addition, Applicant describes the claimed “one or more first application packages” as “one or more first application package of the first application that have been previously installed on the system at a first time” (emphasis added), it is not clear such “second application package of the application” (emphasis added) is also referred to certain application packages that have been previously installed on the system (not matter at a first time or other than this a first time). If no, then what makes an application package being a package of the first application and what makes an application package not being a package of the first application?
For the purpose of examination, examiner interprets limitation “a second application package of the application” can be used to indicate the future relationship between the second application package and the application after the claim uses this particular limitation no matter when or whether this second application package is installed or added to the first application.
 
Claims 2-7 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition for Claim 3, similar to the reason set forth in the rejection of Claim 1 above, it is not clear that whether the meaning of “a second application library that is part of the application” implies that this second application library is currently added to the application or this 

Regarding to Claim 8, Claim 8 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 9-14 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 15, Claim 15 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 16-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sheehan et al. (US PGPUB 20130062401 A1-IDS recorded, hereafter Sheehan).

Regarding to Claim 1, Sheehan discloses: A system (see [0015] and [0056]; “a pervasive package identifier based operating system 104” and “The package identifiers are pervasive in a computing device, being used for installation as well as during runtime (e.g., as a basis for security identifiers)”, emphasis added. Statements from [0023], [0040] and [0045]-[0046] also imply the system is performing dynamic package dependency), comprising:
a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor (see Fig. 7 and [0059]-[0060]), cause the system to:
execute an application in a running application process, the application including one or more first application packages of the application that have been previously installed on the system at a first time (see [0013], [0015] and Claim 13; “installs applications in packages on computing device 102 and manages running of those applications on computing device 102” and “one or more processes created for running the one or more applications”);
at a second time subsequent to the first time, receive a request to add a second application package of the application, other than the one or more first application packages of the application that were installed on the system at the first time, to the running application process in which the application is executing (see [0040], [0045]-[0046] and [0056]; “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process. In response to loading of a library being requested by a component or module of package 212” and “The package identifiers are pervasive in a computing device, being used for during runtime”, emphasis added. One of the running processes or installed packages of the running application requests to load a dynamic link library (dll) to the execution of the application at runtime. Note: it is understood on one with ordinary skill in the art that a dynamic link library (dll) is a library/code/package that called/requested by an software application during loading the software application or running/executing the software application; no matter the dll is requested during loading the software application or running the software application, it would inherently require the dll is requested by a running process of the application (the loading process of the application or the particular function process of the application) after installation of the application on the system. Examiner provided several evidences about dll at the Conclusion section of previous office action mailed by 06/25/2021);
determine whether the second application package of the application is permitted to be added to the running application process with the one or more first application packages of the application (see [0003], [0040] and [0046]; “whether the process is permitted to access a resource of the computing device is determined based at least in part on the package identifier”, “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process” and “verifies that the requested library is identified in the manifest of package 212 or in the manifest of a dependency package of package 212”. Note: as explained above, the requesting of dll by a running process of a software application is occurred during either load-time or run-time of the software application after the installation of the software application, and thus loading the dll into the software application is adding the dll to the running process with other code of the application that was installed prior to receiving the dll); and
responsive to a determination that the second application package is permitted to be added to the running application process, load the second application package of the application into the running  application process with the one or more first application packages of the application (see [0003], [0040] and [0046]; “whether the process is permitted to access a resource of the computing device is determined based at least in part on the package identifier”, “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process” and “If the requested library is identified in the manifest of package 212 or in the manifest of a dependency package of package 212, then operating system loads the requested library”).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further Sheehan discloses: the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: determine that the second application package is permitted to be added to the running application process based at least on a package identifier associated with the second application package (see [0045]-[0046]; “The manifest associated with package 212 also includes dependency information for the package, identifying other packages (if any) that package 212 is dependent on” and “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process” and “verifies that the requested library is identified in the manifest of package 212 or in the manifest of a dependency package of package 212”. Also see [0019], [0029] and [0051]; “a resource can be a hardware component of computing device, a module or component in a package (e.g., package 212)” and “A determination is made, based at least in part on the package identifier, whether the one or more processes are permitted to access resources of the computing device”).

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further Sheehan discloses: wherein the one or more first application packages comprise one or more first application libraries that are part of the application and were previously installed on the system at the first time, and the second application package comprises a second application library that is part of the application and is received at the second time after the one or more first application libraries are already installed on the system (see [0015], [0046] and the rejection of Claim 1; “installs applications in packages on computing device 102”, “These components or modules can include binary code that is executed as part of an application or code that is interpreted … a library that is part of or used by the application and so forth”, “loading of code libraries (e.g., dynamic link libraries) by a process” and “loads the requested library”. Note: based on the interpretation of the corresponding limitations due to 112 rejection, the identified dll library to be loaded is considered as library that is part of the application)

wherein the package identifier comprises information regarding whether the particular package dependency target can be consumed by the application (see [0045]-[0046]; “The manifest associated with package 212 also includes dependency information for the package, identifying other packages (if any) that package 212 is dependent on” and “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process” and “verifies that the requested library is identified in the manifest of package 212 or in the manifest of a dependency package of package 212”).

Regarding to Claim 8, Claim 8 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further Claim 10 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 15, Claim 15 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a product claim corresponds to system Claims 2 and 3, and thus Claim 16 is rejected for the same reason set forth in the rejection of Claims 2 and 3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US PGPUB 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Cuadra et al. (US PGPUB 20130198760 A1, hereafter Cuadra).
Cuadra was cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated, Sheehan does not discloses: responsive to the determination that the second application package is permitted to be added by the running application process, add dependency information for the second application package to a package data structure for the running application process.
However, Cuadra discloses: when a particular dependency task is permitted to be added by another running task that the particular dependency task depends on, add dependency information for the particular dependency task and the another running task to a data structure for the running task (see [0039]; “when execution of a dependent task is launched, the dependent task is added to the linked list in the scheduler table 321”). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify execution of requested library or package from Sheehan by including a linked list that indicating current execution statuses of related tasks from Cuadra, 
Thereby, the combination of Sheehan and Cuadra discloses: responsive to the determination that the second application package is permitted to be added by the running application process, add dependency information for the second application package to a package data structure for the running application process (see [0045]-[0046] of Sheehan and [0039] from Cuadra. At the combination system, the launch of execution of requested library or package indicates such requested library or package is permitted to be used by the process that requests the library or package).

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Sheehan and Cuadra discloses: wherein the package data structure comprises a linked-list storing information regarding loaded packages and package dependencies for the running application process (see [0045]-[0046] of Sheehan and [0039] from Cuadra; “when execution of a dependent task is launched, the dependent task is added to the linked list in the scheduler table 321”. At the combination system, the library or package is added to the linked-list when it is ready to launched and is removed from linked-list when it is evicted, and thus the libraries or packages remained at the linked-list are current loaded libraries or packages. In addition, the dependent libraries or packages are added to the linked-list, and thus the linked-list stores package dependency information).

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further Claim 11 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a product claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a product claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US PGPUB 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Cuadra et al. (US PGPUB 20130198760 A1, hereafter Cuadra) and further in view of Baxter et al. (US PGPUB 20170322788 A1, hereafter Baxter).
Cuadra and Baxter were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 4 is incorporated, the combination of Sheehan and Cuadra does not disclose:
receive a dynamic query of the package data structure with respect to a third application package executing in the running application process;
obtain other dependency information regarding the third application package from the package data structure; and
in response to dynamic query, provide the other dependency information.
However, Baxter discloses: a system comprising: receive a dynamic query of the package data structure with respect to a third application package executing in the running application process; obtain other dependency information regarding the third application package from the package data structure; and in response to the request to dynamic query, provide the other dependency information (see Fig. 4, [0033] and [0035]; “Although illustrated as a table in the present implementation, it should be understood that dependency information may be maintained in a linked list” and “the management node may search data structure 400 and provide the required dependencies to each of the configurations processes. In other implementations, the configuration processes on the individual virtual nodes may search data structure 400 to determine dependencies of the deployed services”. The management node or processes can request to search the data structure 400 and be provided dependency information of any particular process on the data structure. Note: the request to search is request-on-demand, and thus the request is a dynamic query request to the data structure).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the functions of lined-list from the combination of Sheehan and Cuadra by including a mechanism of searching dependency information from a 

Regarding to Claim 13, the rejection of Claim 11 is incorporated and further Claim 13 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 19, the rejection of Claim 17 is incorporated and further Claim 19 is a product claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US PGPUB 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Cuadra et al. (US PGPUB 20130198760 A1, hereafter Cuadra) and further in view of Kulkarni et al. (US PGPUB 20190317747 A1, hereafter Kulkarni).
Cuadra and Kulkarni were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 4 is incorporated and further the combination of Sheehan and Cuadra discloses: update the package data structure to indicate that the second application package has been removed from the running application process (see [0045]-[0046] of Sheehan and [0039] from Cuadra; “when execution of a dependent task is added to the linked list in the scheduler table 321. A task is removed from a slot when the task is evicted”, emphasis added).
The combination of Sheehan and Cuadra does not disclose:
receive a request to dynamically remove the second application package from the running application process;
determine whether the second application package has been loaded into the running application process;
responsive to a determination that the second application package has been loaded into the running application process: unload the second application package from the running application process.
However, Kulkarni discloses: a system for performing dynamic package management, comprising:
receive a request to dynamically remove the second application package from the running application process (see [0060]; “at step 602 by receiving a package uninstall request to uninstall a particular package of a container”. Receiving a request to dynamically remove a particular package from a container process. Note: such request is received when it is required to remove or uninstall the particular package instead of at a particular fixed time, and thus it is dynamically remove or uninstall the particular package, i.e., request-on-demand; furthermore, since it is dynamically remove or uninstall the package from the container, then there is an embodiment of removing or uninstalling the package from the container is running);
determine whether the second application package has been loaded into the running application process (see [0040]-[0041]; “determines that the requested package is not uninstalled for the container” and “determines that the requested package is installed for the container”);
second application package has been loaded into the running application process: unload the second application package from the running application process (see [0040]-[0041]; “determines that the requested package is installed for the container, the computer-implemented method 600 at step 608 uninstalls the package from the container”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify execution of libraries or packages for processes that requests such libraries or packages from the combination of Sheehan and Cuadra by including a mechanism of verifying whether a requested package for a container process is currently loaded or installed for the container process before actually performing the unloading or uninstalling process from Kulkarni, since it would provide a method of avoiding execution error of unloading or uninstalling certain code or packages that are not actually loaded or installed (see [0040]-[0041] from Kulkarni). 

Regarding to Claim 14, the rejection of Claim 11 is incorporated and further Claim 14 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 20, the rejection of Claim 17 is incorporated and further Claim 20 is a product claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Response to Arguments
Applicant’s arguments, filled 12/20/2021, with respect to rejections of Claims 1-20 under 35 U.S.C. 102 or 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 11-14 are summarized as the following:
Applicant stated that “a printer DLL appears to refer to a separate printer driver rather than a part of the application. To address the Examiner’s concerns in this regards, Applicant has further clarified the claims to state that the claimed packages are ‘application packages of the application.’ Since the printer DLL’s referenced by the Examiner in the comment above appear to refer to a printer driver that is not part of the application, the Examiner has not established that the references teach or suggest at least ‘at a second time subsequent to the first time, receive a request to add a second application package of the application, other than the one or more first application packages of the application that were installed on the system at the first time, to the running application process in which the application is executing,’ as recited by amended independent claim 1” (see last 2nd paragraph of page 13 from the Remarks).

The examiner respectively disagrees.
First of all, Applicant is suggested to explain that which part from the references state or imply that “a printer DLL appears to refer to a separate printer driver rather than a part of the application” OR such statement is just Applicant’s assumption. Secondly, similar to the corresponding 112 rejection above, Applicant is suggested to explain that whether a package or library can be considered as part of the application or not if such package or library was like the claimed second application package (according to claim language, before the limitation of actually loading the claimed second application package, said second application package is not yet loaded/used by the application or application process(es)). If a package/library can be considered as a part of the application since such package/library can be used/loaded by the application or application process(es) either at installation time or runtime, then why would the printer DLL is not considered as part of the Microsoft Word application? Furthermore, it is well-known and understood to one with ordinary skill in the art that an document/text application like the Microsoft Word application nowadays or at least before the effective filing date of the claim invention in generally would contain printer/printing function (which means such printer/printing function is part of the application) and such printer/printing function is not necessary to be installed or loaded at the installation time of the document/text application. Last, Examiner also provided certain references at the Conclusion section as technical support for a dynamic link library that can be used/loaded by an application can be considered as part of the application.

Therefore, Claims 1-20 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Waszkiewicsz (US Patent 5781902 A) discloses: The extension DLL 129 is loaded into and as part of the administrator program 118 (see lines 35-38 of col. 7)
Ezekiel et al. (US Patent 5625783 A) discloses: the DLL is loaded into memory with the program and thereafter is executed as part of the program (see lines 32-35 of col. 4).
Dadiomov (US PGPUB 20080134221 A1) discloses: each DLL 208 may be loaded, inspected, and instantiated as part of a software application (see Fig. 2 and [0026]).
Johnson et al. (US PGPUB 20060015614 A1) discloses: An ISAPI filter is an example of a dynamic link library application file that can be executed as part of an HTTP (Hypertext Transfer Protocol) application process (see [0025]).
Letellier (US PGPUB 20190163899 A1) discloses: a given application 160 may contain machine executable instructions that cause one or multiple DLL modules that form part of the application 160 to be loaded before execution of the application 160 begins (see [0020]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196



/DONG U KIM/Primary Examiner, Art Unit 2196